13-1040-cv
Salvador v. State of New York


                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                                SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S
LOCAL RULE 32.1.1.   WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COUR T, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER").      A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York, on
the 15th day of January, two thousand fourteen.

PRESENT:   DENNY CHIN,
           SUSAN L. CARNEY,
           CHRISTOPHER F. DRONEY,
                     Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - -x

LUIS SALVADOR, IN PROPRIA PERSONA,
                    Plaintiff-Appellant,

                       -v-                           13-1040-cv

STATE OF NEW YORK, BONNIE G.
WITTNER, CYRUS R. VANCE, CAROL
GERSTMAN, LISA WHITE, ANDREW M.
CUOMO, ERIC T. SCHNEIDERMAN,
ANDREW H. MEIER, EVA MARIE
DOWDELL, EUGENE B. NATHANSON,
MICHAEL J. OBUS,
                    Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - -x
FOR PLAINTIFF-APPELLANT:      Luis Salvador, pro se, East
                              Elmhurst, New York.

FOR DEFENDANTS-APPELLEES:     Susan C. Roque, New York County
                              District Attorney's Office, New
                              York, New York, for Cyrus R. Vance
                              and Eva Marie Dowdell.

                              Eugene B. Nathanson, Law Office of
                              Eugene B. Nathanson, New York, New
                              York, for Eugene B. Nathanson.

         Appeal from the United States District Court for the

Southern District of New York (Preska, J.).

         UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

         Appellant Luis Salvador, proceeding pro se, appeals

the district court's judgment, entered February 19, 2013,

dismissing his complaint.   The district court sua sponte

dismissed the action, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

         While incarcerated at the George Motchan Detention

Center, Salvador brought this action pro se seeking to initiate

a criminal prosecution of defendants.    Salvador filed his

complaint as an affidavit purportedly to avoid criminal

liability for misprision of felony under 18 U.S.C. § 4.       In

addition, Salvador sought to prosecute defendants for crimes

pursuant to several provisions of Title 18 of the United States

Code, among other federal statutes.     Salvador instructed the

district court that his complaint should be construed only as a
                               -2-
"Criminal Complaint."    Compl. Attach. at 3.   The complaint

sought $72,500,000 in "damages," his release from incarceration,

and dismissal of the criminal charges filed against him in state

court.    We assume the parties' familiarity with the underlying

facts, the procedural history of the case, and the issues on

appeal.

           We review de novo a district court's dismissal under

28 U.S.C. § 1915(e)(2).    See Giano v. Goord, 250 F.3d 146, 149-

50 (2d Cir. 2001).   The complaint must plead "enough facts to

state a claim to relief that is plausible on its face," Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and

that would "allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged,"

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).    Although all

allegations contained in the complaint are assumed to be true,

this tenet is "inapplicable to legal conclusions."     Id.   Courts

should read pro se complaints liberally with "special

solicitude" and interpret them to raise "the strongest [claims]

they suggest."    Triestman v. Fed. Bureau of Prisons, 470 F.3d
471, 475 (2d Cir. 2006) (internal quotation marks omitted).

Although we have held that district courts should not dismiss a

pro se complaint without granting leave to amend, leave is not



                                -3-
necessary when it would be futile.     See Cuoco v. Moritsugu, 222
F.3d 99, 112 (2d Cir. 2000).

         Here, an independent review of the record and relevant

case law reveals that the district court properly dismissed

Salvador's action.   We affirm for substantially the reasons

stated by the district court in its February 19, 2013 order of

dismissal.

         We have considered Salvador's remaining arguments and

conclude they are without merit.     For the foregoing reasons, we

AFFIRM the judgment of the district court.

                               FOR THE COURT:
                               Catherine O'Hagan Wolfe, Clerk




                               -4-